In Re: First Bank Systems, Inc., Real Estate Management Corporation, and St. Paul Fire and Marine Insurance Company (“First Bank”), applying for Rehearing of an Order of this Court dated December 28, 1998; Parish of Orleans Civil District Court Div. I No. 96-3536; Court of Appeal, Fourth Circuit No. 98CW-1963.
Rehearing granted for the sole purpose of considering relators’ arguments in opposition to the original application. Having considered these arguments, we reaffirm our decree of December 28, 1998. See State, Dept. of Transp. & Develop v. Stumpf 458 So.2d 448 (La.1984).
CALOGERO, C.J., — not on panel.